Citation Nr: 0124600	
Decision Date: 10/12/01    Archive Date: 10/18/01

DOCKET NO.  00-20 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for service-connected 
residual of a gunshot wound (GSW) of the left middle toe with 
arthritis of the toes of the left foot, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
October 1945.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of April 2000, from 
the Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's foot disability is currently manifested by 
complaints of pain in the toes and occasional cramping with 
no objective evidence of painful motion, edema, instability, 
weakness or tenderness; and no functional limitations on 
standing and walking.  

3.  The veteran's left foot residuals of GSW are currently 
productive of moderate disability.


CONCLUSION OF LAW

The criteria for a higher rating for residuals of GSW of the 
left middle toe, in excess of 10 percent, are not met.  38 
U.S.C.A. §§ 1155, 5103A (West 1991 and Supp. 2001); 66 Fed. 
Reg. 45,620-32 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5284 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed the "Veterans 
Claims Assistance Act of 2000," Pub. L. No. 106-475 (2000) 
(VCAA), which substantially modified the circumstances under 
which VA's duty to assist claimants applies, and how that 
duty is to be discharged.  There have also been final 
regulations promulgated to implement the new law.  See 66 
Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  Changes potentially relevant to the veteran's appeal 
include the establishment of specific procedures for advising 
the claimant and his representative of information required 
to substantiate a claim, a broader VA obligation to obtain 
relevant records and advise claimants of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.

During the course of this appeal, the veteran has been 
provided with a VA rating examination.  The veteran has also 
been provided a statement of the case and supplemental 
statements of the case, which included all of the relevant 
law and regulations, informing him of what evidence was 
needed to support a higher rating.  In March 2001, the RO 
informed the veteran of the new law (VCAA) and any potential 
impact.  There is no indication that there is any evidence 
available that is relevant to this appeal.  For these 
reasons, the Board finds that the VA has complied with the 
heightened requirements of VCAA and the new regulations, and 
that this claim can be equitably adjudicated.

The appellant claims that his left foot disability has 
worsened and warrants an increased disability rating.  
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1 (2000).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2000).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  

Service connection for residuals of a GSW to the middle toe 
of the left foot was granted via a rating decision of October 
1955.  An evaluation of non-compensable was assigned.  A 
rating decision of November 1957 assigned a 10 percent 
evaluation.

In October 1999 the veteran requested an increased evaluation 
for this disability.  He stated that for the prior two years 
his left foot disability had been giving him more problems.  
He reported that he experiences cramps in his left foot and 
toes at night and while kneeling at church.  He also noted 
that he walks for exercise, but that after he stops he 
develops a cramp in his left calf, which he attributes to his 
left foot disability.

The report of a November 1999 VA examination shows the 
veteran giving a history of an initial injury in 1945 
followed by amputation of the left middle toe at the proximal 
interphalangeal joint after an infection in 1958.  He stated 
that thereafter he developed discomfort in the toes adjacent 
to the left middle toe and occasional curling of the toes on 
the left foot.  He reported no current treatment for his left 
foot disability.  

He reported some stiffness in the toes of the left foot 
without any heat, redness, fatigability or lack of endurance.  
His symptoms were noted to be mostly present on walking.  He 
did not take medications for this disability.  Flare ups were 
noted to occur usually in the morning when his toes hurt the 
most and alleviated throughout the day.  These flare ups were 
noted to result in minimal additional limitation of motion 
and functional impairment.  It was noted that the veteran was 
retired and that this disability had a minimal effect on his 
daily activities.

Physical examination showed an amputation beyond the proximal 
interphalangeal joint of the left middle toe.  Range of 
motion of the toes was normal.  There was no objective 
evidence of painful motion, edema, instability, weakness or 
tenderness.  There were no functional limitations on standing 
and walking.  Gait was normal.  There were no callosities, 
breakdowns or unusual shoe wear pattern.  There were no skin 
or vascular changes.  Skin in the area of the amputated bone 
was well healed.  Posture was normal.  Diagnosis was 
arthritis of the left toes, status post amputation of the 
left third toe at the proximal interphalangeal joint.

Range of motion studies of the left ankle and foot, conducted 
concurrently with the November 1999 examination, showed ankle 
plantar flexion of 30 degrees, ankle dorsiflexion of 10 
degrees, and foot inversion of 25 degrees and eversion of 10 
degrees.  The report of a July 2000 private X-ray examination 
report notes degenerative osteoarthritic changes, and a two 
millimeter hypertrophic spur on the posterior mid aspect of 
the calcaneus.

Moderate residuals of foot injuries warrant a 10 percent 
evaluation.  A 20 percent rating requires moderately severe 
residuals.  Severe residuals of foot injuries warrant a 30 
percent evaluation.  A 40 percent evaluation requires that 
the residuals be so severe as to result in actual loss of use 
of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

An evaluation of the level of disability of a joint must 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The evidence shows that the veteran sustained a GSW to the 
middle toe of the left foot in 1945.  In 1957 an amputation 
of the left middle toe, at the proximal interphalangeal joint 
was accomplished.  The current medical evidence indicates 
that this disability has been manifested primarily by 
stiffness and pain of the adjacent toes with no functional 
limitations on walking or standing.

The evidence, to include the statements of the veteran, 
indicates the presence of stiffness, pain and occasional 
cramping of the left foot and toes which supports the 10 
percent evaluation assigned for this condition under 
Diagnostic Code 5284 with consideration of the provisions of 
38 C.F.R. §§ 4.40 and 4.45 based on moderate functional 
impairment.  The evidence, however, does not show limitation 
of motion of the left foot, or symptoms that have produced 
more than moderate functional impairment of the left foot.  
The most recent VA examination shows no objective evidence of 
painful motion, edema, instability, weakness or tenderness.  
It was also noted that there were no functional limitations 
on standing or walking.  The preponderance of the evidence is 
against the claim for a higher rating for this condition.


ORDER

Entitlement to an increased evaluation, in excess of 10 
percent, for residuals of GSW of the left middle toe with 
arthritis of toes of the left foot is denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

